Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This communication is in reply to 05/17/2022.
Allowed Claims
Claims 21-40 are allowed.
Cancelled Claims
Claims 1-20 have been  have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Diez et al., US 20060080702 A1 does not disclose the details of a method/system that for automatically associating user configuration with additional user devices”… wherein the user configuration manager comprises executable logic that, when executed by the processing circuitry, causes the one or more computing devices to: receive login information, compiled association information, and/or physical attributes of the user, from the first electronic device of the user via the one or more networks, the compiled association information comprising associations between the user and peripheral devices, resources, and/or communication interfaces, retrieve, from the memory subsystem, user configuration information corresponding to the user, control provision of a media content streaming service to the first electronic device based on the user configuration information corresponding to the user, update the user configuration information corresponding to the user based on the provision of the media content streaming service to the first electronic device, -2-Atty. Dkt. No. 106861-6100 Client Ref. BU6181C4 subsequently receive login information, compiled association information, and/or physical attributes of the user, from the second electronic device of the user via the one or more networks, the second electronic device not identified by the one or more computing devices as associated with the first electronic device” including different combination of features recited ion the claims, as filed by applicants on 05/17/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459                                                                                                                                                                     
July 30, 2022